CRAWFORD, Judge
(concurring in the result):
I agree with the majority (39 MJ at 244) that we will not apply waiver where there has been some evidence that the command influence was “to dissuade trial defense counsel from even raising the issue.” United States v. Blaylock, 15 MJ 190, 193 (CMA 1983). See also Solorio v. United States, 483 U.S. 435, 451 n. 18, 107 S.Ct. 2924 n. 18, 97 L.Ed.2d 364 (1987) (applied waiver to the defendant’s due process claims since they had not been raised earlier). But as the majority indicates in this case, “[Tjhere is not a scintilla of evidence that Captain Meador was coerced into preferring charges.” 39 MJ at 244. Thus, after considering the matters advanced at oral argument, the final briefs, and the record of trial, I have concluded that the real issue here is not whether there was unlawful command influence, but rather, whether there was an improper preferral of charges. This Court has applied waiver where there has been an allegation of an improper preferral of charges that was not raised at trial. United States v. Taylor, 15 USCMA 565, 36 CMR 63 (1965); United States v. May, 1 USCMA 174, 2 CMR 80 (1952). The courts have indicated that where the commander is coerced into preferring charges, it is the same as if they were unsigned and unsworn. United States v. Bolton, 3 CMR 374 (ABR 1951), pet. denied, 1 USCMA 711, 3 CMR 150 (1952).
For the reasons stated above, I would invoke waiver.